Citation Nr: 1236782	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-26 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan




THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected left hip disability.

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected right hip disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2006 to January 2007.

This matter initially comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2008 by the RO in Augusta, Maine.  The jurisdiction over the case was subsequently transferred to the RO in Detroit, Michigan.  

In the May 2008 rating decision, the RO granted service connection and assigned separate ratings of 10 percent for tendonitis of the left hip and right hip arthralgia, effective on January 13, 2007.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



FINDINGS OF FACT

1.  The service-connected left hip tendonitis is not shown to be manifested by limitation of flexion to 30 degrees or abduction of motion beyond 10 degrees.

2.  The service-connected right hip arthralgia is not shown to be manifested by limitation of flexion to 30 degrees or abduction of motion beyond 10 degrees.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in excess of 10 percent for the service-connected left hip disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5252, 5253 (2011).

2.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected right hip disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5252, 5253 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A July 2007 VCAA letter explained the evidence necessary to substantiate the claim prior to the initial adjudication.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The VCAA letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date.

The matter on appeal arose as a result of a Notice of Disagreement entered in connection the initial rating assigned.  Thus, no further VCAA notice was required with respect to the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).  

The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Veteran was afforded a VA examination in November 2007.

With respect to VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the record contains the Veteran's service treatment records, VA outpatient medical records, and the recent VA examination report.  The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  


II.  Law and Regulation

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this one, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an original claim as opposed to a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.   

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


III.  Analysis

The Veteran seeks increased rating for each of his service-connected hip disabilities, which has been rated under 38 C.F.R. §  4.71a, Diagnostic Code (DC) 5253.

The initial rating decision granted service connection and assigned a separate 10 percent rating for each hip disability.  The RO assigned the ratings effective on January 13, 2007.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Hip disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255.  Diagnostic Code 5250 concerning ankylosis of the hip, Diagnostic Code 5254 concerning a flail joint, and Diagnostic Code 5255, concerning impairment of the femur are not for application in this claim, as the Veteran does not allege, nor does the evidence show hip ankylosis, a flail joint, or femur impairment.  38 C.F.R. § 4.71(a).

Diagnostic Code 5251 provides a 10 percent disability rating, the highest available under that code, when a veteran has extension of the thigh limited to 5 degrees.  In this case, the Veteran already is assigned a 10 percent evaluation based on limitation of motion.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Moreover, the November 2007 VA examination showed that the Veteran was able to extend both hips well beyond 5 degrees to 30 degrees.  There was no evidence of limitation due to weakness, fatigue, lack of endurance, incoordination, or repetitive use.  As extension limited to 5 degrees to include due to factors such as pain, weakness, fatigue, lack of endurance or incoordination is not shown, to include on repetitive use, a 10 percent evaluation pursuant to Code 5251 is not assignable.

Diagnostic Code 5252 provides for disability ratings for limitation of flexion of the thigh, with a 10 percent disability rating being provided with flexion limited to 45 degrees, a 20 percent evaluation for flexion limited to 30 degrees, a 30 percent evaluation for limitation of flexion to 20 degrees, and a 40 percent evaluation for flexion limited to 10 degrees.  

Significantly, the VA examination in November 2007 showed that the Veteran was able to flex each hip well beyond 45 degrees.  Pursuant to 38 C.F.R. § 4.71, Plate II, normal hip flexion is to 125 degrees.  

On examination, the left hip flexion was to 120 degrees with pain beginning at 90 degrees, and his right hip flexion was to 100 degrees with pain beginning at 70 degrees.  

Thus, a higher rating pursuant to Diagnostic Code 5252 is not assignable, even taking into consideration factors such as pain, weakness, incoordination, and excess fatigability on use.  

After review of all the relevant evidence, the Board finds that Diagnostic Code 5253, impairment of thigh, is the most appropriate diagnostic code for application in this case because the medical evidence shows limitation of motion of the thigh, including limited abduction.  

As noted, the Board can identify nothing in the evidence to suggest that another Diagnostic Code would be more appropriate, and the Veteran has not requested that another diagnostic code be used.

Diagnostic Code 5253 provides a 10 percent disability rating for limitation of rotation shown by inability to toe-out more than 15 degrees, a 10 percent disability for limitation of adduction shown by inability to cross legs, and a schedular maximum disability rating of 20 percent with evidence of abduction lost beyond 10 degrees.

At the November 2007 VA examination, the Veteran complained of limited motion and pain in his left and right hips.  The Veteran reported weekly flare-ups of joint pain.  The examiner reviewed the Veteran's VA claims folder and examined the Veteran.  

The range of motion of the left hip was that of flexion to 120 degrees, extension to 30 degrees, abduction to 30 degrees with pain beginning at 20 degrees, adduction to 20 degrees with pain beginning at 10 degrees, internal rotation to 30 degrees with pain beginning at 20 degrees, and external rotation to 50 degrees with pain beginning at 30 degrees.

The range of motion of the Veteran's right hip was that of flexion to 100 degrees with pain beginning at 70 degrees, extension to 30 degrees, abduction to 30 degrees with pain at 20 degrees, adduction to 20 degrees with pain beginning at 10 degrees, internal rotation to 30 degrees with pain at 20 degrees, and external rotation to 40 degrees with pain beginning at 30 degrees.  

The Veteran's gait was described as normal, and the examiner noted no joint swelling, effusion, tenderness or laxity.  No ankylosis was reported, and there was no evidence of inflammatory arthritis or abnormal weight bearing.  The examiner diagnosed the Veteran with left hip tendonitis and opined that the hip disorder was as least as likely as not related to service.

In March 2008, the same VA examiner reviewed the Veteran's claims file and provided an addendum opinion.  The examiner diagnosed the Veteran with bilateral hip arthralgia and opined that it was at least as likely as not related to service.

Other medical evidence of record includes VA treatment records.  A June 2008 physical therapy note found the Veteran's lower extremity range of motion to be within functional limits.  He was unable to drive due to the inability to regulate the gas pedal.  No gait deviation was noted, and full weight bearing status was painful.  

Notably, the results of a December 2008 MRI imaging of the left and right hips were found negative.  In December 2008, the Veteran complained of having hip pain and was seen for a joint injection.  

The VA treatment note indicated that the Veteran's experience with physical therapy did not help the pain.  A January 2010 VA treatment report noted that the Veteran complained of continued right hip pain that worsened after standing on his feet for hours while at work.  He reported that use of his Tens Unit provided some relief.

As noted, in order to have a higher 20 percent disability rating under the criteria of Diagnostic Code 5253, the evidence must show limitation of abduction lost beyond 10 degrees.  

In this case, the evidence shows that the Veteran's measured abduction in his left and right hip was 0 to 30 degrees, with pain beginning at 20 degrees in each hip.  His range of abduction exceeded the 10 degrees required for a higher 20 degree disability rating for each hip. 

The Board notes that, during the period of the appeal, the Veteran has been rated as 10 percent disabled for each hip disability.  As discussed, at no point during the pendency of the claim had the evidence supported a finding for a higher 20 percent disability rating as motion on abduction is not lost beyond 10 degrees.  

For those reasons, the Board finds that the Veteran's claim for an initial disability rating in excess of 10 percent for either service-connected bilateral hip disability is not warranted, and further finds that staged ratings are not appropriate.

The Board has considered whether an increased disability rating is warranted for the Veteran's bilateral hip disability based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran reports having weekly flare-ups of pain that impaired his ability to stand for long periods.  In November 2007, the VA examiner found that there was no additional loss of joint motion or joint function due to pain, fatigue, weakness or lack of endurance following repetitive use, however, the examiner found that the Veteran's motion was limited by pain.  

Indeed, the Board took into account the ranges of motion that were reported to be limited by pain when applying the schedular criteria for the Veteran's bilateral hip disability.

The Board recognizes that the record indicates that the Veteran has difficulty standing for long periods of time and driving due to his inability to regulate the gas pedal.  

The evidence shows that he has limitation of motion, including due to pain, without flexion being limited to 30 degrees or less or a limitation of abduction with motion lost beyond 10 degrees shown. Therefore, an increased evaluation pursuant to Diagnostic Code 5252 is not warranted.

The Veteran's reports of increased pain on flare-ups have been considered, however, there was no additional loss of range of motion on repetitive use shown upon examination.  This is highly probative evidence against the claim as the examiners specifically assessed the effects of pain and other factors on the Veteran's motion.  

The Veteran's statements support the currently assigned 10 percent evaluation; however, a higher rating is not warranted as greater limitation of motion is not shown.  Thus, assignment of additional disability based on DeLuca factors is not warranted.

The Board has considered whether extraschedular consideration for the service-connected bilateral hip disability is required in this case.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that disability picture has such factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The assignment of individual 10 percent disability ratings for the service-connected left hip and right hip disabilities contemplates the signs, symptoms, and limitations reported by the Veteran, to include limitation of motion of the thigh.  

The schedular criteria contemplate limitation of motion of the thigh and the evidence does not otherwise indicate that there is an exceptional or unusual disability picture in this case which renders impracticable the application of the regular schedular standards.  

Accordingly, on this record, referral for consideration for an extraschedular evaluation is not warranted.



ORDER

An increased initial rating in excess of 10 percent for the service-connected left hip disability is denied.

An increased initial rating in excess of 10 percent for the service-connected right hip disability is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


